03/15/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 22-0005


                                      PR 22-0005
                                                                    MAR 1 5 2022
                                                                  Bowan Greenwood
                                                                Clerk of Supreme Coun
                                                                   State of Mnn• anA

 IN RE THE MOTION OF JENNIFER B. SIMPSON
 FOR ADMISSION TO THE BAR OF THE STATE                                   ORDER
 OF MONTANA




      Jennifer B. Simpson has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Simpson has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jennifer B. Simpson may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this / 5 - day of March, 2022.



                                                             Chief Justice

                                                                   14e       ,




                                                               /271?-vA
    (......4   10:
                 4      14541
                          3     #




                 Justices




2